          Case 2:20-cv-04096-GAM Document 83 Filed 10/30/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                              Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                       NOTICE OF REPORTS

        Pursuant to paragraphs 2 and 5 of the Court’s preliminary injunction, see ECF No. 63,

Defendants provide the Court with reports requested by both this Court and the U.S. District Court

for the Southern District of New York in the matter of Jones v. United States Postal Service, No.

20 Civ. 6516 (S.D.N.Y. Sept. 25, 2020) (Marrero, J.). Exhibit A contains certain reasonably

available overtime data collected in response to the request for “[t]he rate that the Postal Service

incurred overtime, starting October 2, 2020, as a percentage of total work hours nationwide and as

a percentage of total work hours within the two regional processing operations areas and four retail

and delivery operations areas.” ECF No. 63 ¶ 5(a). This data is subject to the limitations identified

in the initial notice filed by the Postal Service. See ECF No. 71, at 1-3. Exhibit B contains

reasonably available data collected in response to the Court’s request for “[t]he number of late and




                                                 1
         Case 2:20-cv-04096-GAM Document 83 Filed 10/30/20 Page 2 of 3




extra trips taken by Network & Local PVS & HCR, starting October 2, 2020.”1 ECF No. 63 ¶ 5(b).

Finally, Exhibit C contains the data submissions made today by the Postal Service in the Jones

matter before the Southern District of New York.


Dated: October 30, 2020


                                             Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director, Federal Programs Branch

                                             /s/ Kuntal Cholera
                                             KUNTAL V. CHOLERA
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005
                                             kuntal.cholera@usdoj.gov

                                             Attorneys for Defendants




1
  Consistent with the representations made in USPS’s October 9 filing concerning data limitations,
see ECF No. 71, USPS notes that the data it submits is subject to change as it is finalized. Hence,
for example, Exhibit B contains data on late and extra trips for the period of October 1, 2020
through October 22, 2020 that is slightly different from the relevant data for the same time period
submitted to the Court last week, see ECF No. 82-2. For example, Exhibit B notes that there were
2459 late trips on October 22, 2020, whereas the data from last week’s filing indicated that there
were 2178 late trips on October 22, 2020, see ECF No. 82-2.
                                                2
         Case 2:20-cv-04096-GAM Document 83 Filed 10/30/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all users
receiving ECF notices for this case.

                                              /s/ Kuntal Cholera

                                              Kuntal V. Cholera
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20005

                                              Attorney for Defendants




                                                 3
